Citation Nr: 1230091	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In March 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During the Veteran's March 2011 Board hearing, he reported that he recently received VA treatment for hypertension.  Although there is no question that the Veteran currently experiences hypertension, he identified the additional VA treatment records as being relevant to the currently appealed claim.  At the conclusion of the hearing, the undersigned Acting Veterans Law Judge left the record open for 30 days so the Veteran could coordinate with RO personnel to obtain the identified VA treatment records and associate them with his claims file.  While the Veteran submitted a waiver of initial RO review of such evidence, the identified VA treatment records were never obtained.  As such, the Board has no choice but to remand this matter to obtain potentially relevant VA treatment records.  The Board observes in this regard that the United States Court of Appeals for Veterans Claims (Veterans Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In his March 2011 Board hearing testimony, the Veteran also identified potentially relevant past private treatment from Dr. R. L. W. and Dr. J. E.  The Board notes, however, that records from these physicians were associated previously with the Veteran's claims file.  Thus, there is no obligation to obtain duplicate records.  

The Veteran alleged during his March 2011 Board hearing that he had a pre-service history of hypertension that was aggravated during service.  In particular, he alleged that his military recruiter gave him a drug at enlistment that effectively masked his hypertension so that it was undetectable at his enlistment physical examination.  Other than this lay assertion, however, the Veteran has neither identified nor submitted any competent evidence to substantiate his assertion that his hypertension existed prior to service and was aggravated by service.  In addition, while the record includes several current diagnoses of hypertension, there is no medical evidence of hypertension between the Veteran's service discharge in 1975 and 1982 when there were findings of borderline elevated blood pressure.  There also is no competent evidence linking any current hypertension to the Veteran's active service.  

The Board notes in this regard that the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that an examination is not required.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to attempt to obtain all of the Veteran's VA treatment records for hypertension dated since February 2009.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

